Exhibit 10.2
 
Bill Discount Service Agreement
(Commercial Acceptance Bill Discount)
(English Translation)




This agreement (this “Agreement”) is entered into by and between:


SHENZHEN RITAR POWER CO., LTD. (the “Company”)


Address: No.9 Building of Fuqiao Second Industry Zone, Qiaotou village, Fuyong
town, Bao’an Area, Shenzhen, China


CITIBANK (CHINA) CO., LTD., SHENZHEN BRANCH (the “Discount Bank”)


Address: 9/F Citic Building, Shennan Road, Central, Shenzhen, China, 518001




Whereas the Company, for and on behalf of its suppliers (each, a “Discount
Applicant”), desires to apply for discount from the Discount Bank with recourse,
the parties hereby enter into this Agreement in accordance with the relevant
laws and regulations of the People’s Republic of China (the “PRC”).


Article 1 Discount


 

1.1  
Bill means the commercial acceptance bill in RMB accepted by the Company and the
Discount Applicant as a payee.

 

1.2  
Accepted Discount Applicant means such an enterprise, registered with the
Discount Bank and is entitled to operate RMB business in the Discount Bank. All
such enterprises shall be listed in Appendix 1 of this Agreement.

 

1.3  
Business Day means any day on which a bank carries out its business within China
(exclude a legal holiday) for the purpose of this Agreement .

 

1.4  
Discount Rate may be adjusted from time to time by the Discount Bank in
accordance with the discount amount, discount period and the circumstance of the
market. The current Discount Rate is 5.7285% per annum.

 

1.5  
Discount Interest means an interest calculated on the basis of a valid Discount
Rate within the discount period.

 

1.6  
Discount Amount means the difference between the face amount of the Bill and the
Discount Interest.

 

1.7  
Service Charge means the charge collected by the Discount Bank.

 
 
1

--------------------------------------------------------------------------------

 
 

1.8  
For each bill submitted for discount the face amount of which shall be no less
than RMB 200,000. Otherwise the Discount Bank is entitled to collect the Service
Charge on each of the Bill as such.

 

1.9  
Maturity Date of Discount: as for each of the bill discounted in accordance with
this Agreement, if the acceptor and the Discount Bank were located in the same
city, the Maturity Date of Discount shall be the same day as the expiration date
of the Bill (if the expiration date falls on a legal holiday, the next business
day shall be the Maturity Date), If the acceptor and the Discount Bank are not
located in the same city, the Maturity Date shall be the third calendar day
after the expiration date of the Bill (if the third calendar day falls on a
legal holiday, the next business day shall be the Maturity Date).

 

1.10  
Discount Period: for any Bill discounted under this Agreement, the Discount
Period commences on the date on which the Discount Bank pays the Discount Amount
and ends on the Maturity Date of the Bill discounted. In no event shall the
Discount Period be less than one month. Otherwise, the Discount Bank is entitled
to collect the Service Charge on each Bill.

 


Article 2 Discount Application
 
 

2.1  
To apply for the discount, the Company shall provide the Discount Bank following
documents: (1) the original Bill duly endorsed by the Discount Applicant; (2)
the original application form duly signed by the Discount Applicant, with the
Company’s financial seal and the seal of its authorized representative affixed;
(3) a copy of the invoice bearing the seal for invoice use only between the
Discount Applicant and its direct prior party/parties (the amount of the invoice
shall be no less than the amount of the Bill); (4) the sales contract reached
between the Discount Applicant and the Company or the copy of the shipping
documents of the goods; (5) other documents as may be required by the Discount
Bank (documents referred in (1) to (5) above, collectively, “Discount
Application Documents”).

 

2.2  
In any event that the Discount Bank accepts the application, the Discount Bank
shall, within one business day after receiving the application (the receiving
day ends on 12:00 p.m., Beijing time of any Business Day), wire the Discount
Amount to the RMB bank account specified by the Discount Applicant in the
application form set forth in Section 2.1.

 

2.3  
The Discount Bank shall, in no event, be under an obligation to provide such a
discount.

 


Article 3 Liability of Payment


 

3.1  
Without impairing the Discount Bank’s right over the Bill, the Company shall
have the additional, absolute obligation to pay the amount (face amount) under
the Bill. The Company hereby agrees irrevocably and unconditionally that the
Discount Bank is entitled to deduct the face amount directly from the RMB bank
account opened with the Discount Bank by the Company and notify the Company such
deduction.

 
 
2

--------------------------------------------------------------------------------

 
 

3.2  
The Discount Bank shall have the right to deduct an amount equivalent to the
face amount of the Bill plus the interests accrued of overdue payment (if any)
directly from the RMB bank account opened by the Company with the Discount Bank
without further authorization of the Company, in the event that the Discount
Bank finds that the application documents or any of the trade or transaction
mentioned therein is illusive, fraudulent and/or are not in conformity with the
laws and/or regulations of the PRC. The rights of the Discount Bank under this
Agreement shall not terminate due to the termination of this Agreement.

 


Article 4 Conditions Precedent to Submission of Application Documents



4.1  
The Company may submit the application documents to the Discount Bank only when
the following conditions are satisfied, unless the Discount Bank agreed
otherwise in writing:

 

(1)  
In case a loan agreement is entered into by and between the Company and the
Discount Bank, the Company shall have been granted a certain amount of line of
credit by the Discount Bank. In no event shall the available line of credit be
less than the face amount of the Bill;

 

(2)  
The Company shall open and maintain a RMB bank account with the Discount Bank;

 

(3)  
Any Bill under this Agreement shall designate the Discount Bank as the payor;

 

(4)  
The applicant for discount shall be such an accepted applicant defined in
Section 1.2 of this Agreement;

 

(5)  
A certified photocopy of the business license of the Accepted Discount Applicant
bearing the seal of the Company has been submitted to the Discount Bank; and

 

(6)  
the Company has never violated this Agreement and any other financing agreements
between the Company and the Discount Bank, if exist.

 
 
Article 5 Representations and Warranties


 
The Company hereby makes the following representations and warranties to the
Discount Bank:
 

(1)  
Each of the Company and the Accepted Discount Applicant is duly incorporated as
an independent legal person under the laws and regulations of the PRC. The
Company, together with such Accepted Discount Applicant have full capacity for
civil rights and conduct and assume civil obligation independently. The Company
and the Accepted Discount Applicant has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations thereunder.

 
 
3

--------------------------------------------------------------------------------

 
 

(2)  
The execution of this Agreement by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and thus will constitute the valid and binding
obligation of the Company enforceable against the Company.

 

(3)  
The provisions of this Agreement are binding on the Company and reflect the real
intention of the Company.

 
The representations and warranties above shall survive the execution of this
Agreement.
 
 
Article 6 Other Agreements


 

6.1  
The Company hereby confirms that accounting documents regarding the Discount
Amount and the Discount Rate issued in accordance with regulations of the
Discount Bank’s business operation shall be final evidence of such amount
(except as obvious errors found).

 

6.2  
The Company shall affirm that the discount application is completed, signed by
the Discount Applicant and the Discount Applicant confirms that statements
within the application are true and correct.

 


Article 7 Compensation


As an independent covenant, the Company hereby agrees to compensate the Discount
Bank because (1) the Company does not perform any obligation under this
Agreement; and (2) the Discount Applicant’s violation of relevant laws and
regulations incurred any costs, expenses, claims, losses, damages and/or
liabilities.


Article 8 Assignment



8.1  
The Discount Bank may at any time assign this Agreement or any of its rights or
obligations hereunder to any third party (entity or person), provided that the
Discount Bank provides a written notice to the Company. The Company further
agrees that such notice may be issued in any written form at the discretion of
the Discount Bank. No prior approval or consent of the Company is required for
the assignment. Notwithstanding the assignment, the Company agrees to be bound
under this Agreement. The Company may not assign any or all of its rights or
obligations under this Agreement to any entity or person without the prior
written consent of the Discount Bank.



Article 9 Amendment


In case either party intends to amend any provision of this Agreement, it shall
notify the other party immediately. No provision of this Agreement may be
amended except in a written instrument signed by both parties.
 
 
4

--------------------------------------------------------------------------------

 
 
Article 10 Governing Law and Jurisdiction


 

10.1  
This Agreement shall be governed by the laws and regulations of the PRC and
shall be interpreted/construed thereby;

 

10.2  
Any disputes arise from this Agreement or in connection with this Agreement
shall be under the jurisdiction of the court where the Discount Bank is located.

 


Article 11 Effectiveness


This Agreement shall come into effect as it is executed by the respective
authorized representatives of each party.




Discount Bank:
 
Citibank (China) Co., Ltd., Shenzhen Branch
 
By: /s/ Jiannan Zhang                        
(Representative of Bank)
 
Date: August 1, 2007
Company:
 
Shenzhen Ritar Power Co., Ltd.
 
By: /s/ Jiada Hu                            
(Representative of Client)
 
Date: August 1, 2007



Witnessed/Verified by: /s/Jack Chen (Manager)              
 
 
5

--------------------------------------------------------------------------------

 